Porter, J.
delivered the opinion of the court. The plaintiff states himself to be the r _ . owner of a tract of land on which various passes have been committed by the defendant* The general issue was pleaded, and the title of the petitioner denied. - •
There was a verdict and judgment for the plaintiff, and the defendant appealed.
The first question is presented by a bill of exceptions. The defendant moved to nonsuit the plaintiff, because he failed to procure ale-gal title to the land; but the court refused to do so; and, in our opinion, correctly. A party has a right to a jury; and where he is willing *172to take his chance of a verdict, the court can- ' • , not nonsuit him.
Derliigny for the appellant—Cuvillier for the appellee.
An objection has been made to the plaintiff’s title because the act under which he claims the land is a private instrument, without a price, or which is the same thing, without a serious price, the consideration expressed in it being one dollar. But this objection cannot he received on the part of a trespasser. The nullity set up is not absolute, but relative, and no one can take advantage of it but the vendor or his heirs.
On the merits, we think the evidence supports the verdict of the jury; and it is therefore ordered, adjudged, and decreed, that the judgment of the court below be affirmed, with costs.